                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

UNITED STATES OF AMERICA

      vs.                                 Criminal Action 2:20-cr-009
                                          JUDGE JAMES L. GRAHAM
ABISAI ESCOBAR-FLORES

                         REPORT AND RECOMMENDATION

      The United States of America and defendant Abisai Escobar-Flores
entered into an amended plea agreement1 whereby defendant agreed to
enter a plea of guilty to Count 1 of the Information, which charges
him with the illegal re-entry after removal from the United States in
violation of 8 U.S.C. § 1326(a).     On February 26, 2020, defendant,
accompanied by his counsel, appeared for an arraignment and entry of
guilty plea proceeding.     Defendant consented, pursuant to 28 U.S.C.
§636(b)(3), to enter a guilty plea before a Magistrate Judge.        See
United States v. Cukaj, 2001 WL 1587410 at *1 (6th Cir.
2001)(Magistrate Judge may accept a guilty plea with the express
consent of the defendant and where no objection to the report and
recommendation is filed). Defendant also waived his right to an
indictment in open court and after being advised of the nature of the
charge and of his rights.     See Fed. R. Crim P. 7(b).
      During the plea proceeding, the undersigned observed the
appearance and responsiveness of defendant in answering questions.
Based on that observation, the undersigned is satisfied that, at the
time he entered his guilty plea, defendant was in full possession of
his faculties, was not suffering from any apparent physical or mental

      1 The Amended Plea Agreement, which provides for the possibility of a
term of supervised release, was submitted for filing at the arraignment and
guilty plea proceeding. The Amended Plea Agreement contemplates a "fast-
track" disposition and was executed pursuant to the provisions of Fed. R.
Crim. P. 11(c)(1)(C). The Amended Plea Agreement also includes an appellate
waiver provision that preserves only certain claims for appeal or collateral
challenge. Under the Plea Agreement, defendant also acknowledges the likely
immigration consequences of his guilty plea.
                                      1
illness, and was not under the influence of narcotics, other drugs, or
alcohol.
        Prior to accepting defendant’s plea, the undersigned addressed
defendant personally and in open court and determined his competence
to plead.    Based on the observations of the undersigned, defendant
understands the nature and meaning of the charge in the Information
and the consequences of his plea of guilty to that charge.    Defendant
was also addressed personally and in open court and advised of each of
the rights referred to in Rule 11 of the Federal Rules of Criminal
Procedure.
        Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s plea is voluntary.    Defendant acknowledged
that the plea agreement signed by him, his attorney and the attorney
for the United States and filed on January 16, 2020, represents the
only promises made by anyone regarding the charge in the Information.
Defendant was advised that the District Judge may accept or reject the
plea agreement. Defendant was further advised that, if the Court
refuses to accept the plea agreement, defendant will have the
opportunity to withdraw his guilty plea but that, if he does not
withdraw his guilty plea, the District Judge may impose a sentence
that is more severe than the sentence contemplated in the plea
agreement, up to the statutory maximum.
        Defendant confirmed the accuracy of the statement of facts
supporting the charge, which is attached to the Plea Agreement.      He
confirmed that he is pleading guilty to Count 1 of the Information
because he is in fact guilty of that offense.    The Court concludes
that there is a factual basis for the plea.
        The Court concludes that defendant’s plea of guilty to Count 1 of
the Information is knowingly and voluntarily made with understanding
of the nature and meaning of the charge and of the consequences of the
plea.
        It is therefore RECOMMENDED that defendant’s guilty plea to Count
1 of the Information be accepted.    Decision on acceptance or rejection
of the plea agreement was deferred for consideration by the District
Judge after the preparation of a presentence investigation report.
     In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.    Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.    Objections to the
presentence report must be made in accordance with the rules of this
Court.
     If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.       28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).    Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.   F.R. Civ. P. 72(b).
     The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.
See Thomas v. Arn, 474 U.S. 140 (1985); Smith v. Detroit Federation of
Teachers, Local 231 etc., 829 F.2d 1370 (6th Cir. 1987); United States
v. Walters, 638 F.2d 947 (6th Cir. 1981).




February 26, 2020                             s/ Norah McCann King
 Date                                          Norah McCann King
                                         United States Magistrate Judge




                                     3
